

116 HRES 427 IH: Recognizing World Oceans Day and the necessity to protect, conserve, maintain, and rebuild our oceans and its resources.
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 427IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Ms. Bonamici (for herself, Mr. Young, Mr. Huffman, Mr. Fitzpatrick, Mrs. Dingell, Miss González-Colón of Puerto Rico, Mr. Sablan, Mrs. Demings, Mr. McGovern, Mr. Blumenauer, Mr. Carbajal, Mr. Pappas, Mr. Smith of New Jersey, Mr. Casten of Illinois, Ms. Gabbard, Mr. Panetta, Mr. Cohen, Ms. Johnson of Texas, Mr. Kilmer, Mr. Larsen of Washington, and Mr. Rooney of Florida) submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the  Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing World Oceans Day and the necessity to protect, conserve, maintain, and rebuild our
			 oceans and its resources.
	
 Whereas the oceans cover more than 70 percent of our planet; Whereas the oceans generate the oxygen we breathe, regulate our climate and weather patterns, and provide healthy meals for people every day;
 Whereas scientists estimate more than 95 percent of the oceans remain unexplored; Whereas the health of our oceans is a reflection of the health of our planet;
 Whereas changes in ocean chemistry pose a very real threat to marine resources, industries, and jobs;
 Whereas about one-third of the carbon dioxide in the atmosphere dissolves into our oceans, causing water chemistry to change and become more acidic;
 Whereas our oceans absorb chemical inputs, including carbon dioxide from the atmosphere, and the breakdown of organic matter, and become more acidic;
 Whereas ocean acidification harms oysters, mussels, lobsters, clams, corals, and other species building shells, skeletons, and reproducing;
 Whereas some finfish lose their sense of smell for identifying prey, reproducing, and navigating their habitats in acidic waters;
 Whereas, according to the National Oceanic and Atmospheric Administration, 80 percent of pollution to the oceans comes from land;
 Whereas increased temperatures and nutrient runoff can result in colonies of harmful algal blooms that grow excessively and produce toxins leaving ocean areas and waterways in a hypoxic state that threatens marine life;
 Whereas Tribes have a right and a deep cultural and historical connection to the fish populations threatened by changing ocean chemistry;
 Whereas, according to the United Nations, more than eight million tons of plastic end up in the oceans each year;
 Whereas marine debris harms our coastal economies, endangers marine life, destroys important marine habitat, propagates invasive species, and creates hazardous conditions for the maritime industry;
 Whereas tiny pieces of plastic, fiber, fragments, and microbeads also make their way into marine life, blocking digestive tracts, altering growth, and in some cases killing animals and marine organisms;
 Whereas marine debris is considered a growing global crisis that requires collaborative work with partners from across the world;
 Whereas we need to improve our understanding of the implications of environmental stressors, such as harmful algal blooms and hypoxia, marine debris, warming and more acidic ocean waters, overfishing, and rising sea levels;
 Whereas these environmental stressors are indicators of a changing climate and threaten our economy and the livelihood of vulnerable coastal communities;
 Whereas, across the United States, the ocean economy supports more than 3 million jobs and contributes at least $352 billion in economic activity annually;
 Whereas, in 2008, the United Nations General Assembly designated June 8 as World Oceans Day; and Whereas World Oceans Day provides an opportunity to recommit to protect, conserve, maintain, and rebuild our oceans and its resources: Now, therefore, be it
	
 that the House of Representatives— (1)recognizes World Oceans Day and affirms the individual and collective duty, both nationally and internationally, to protect, conserve, maintain, and rebuild our oceans and its resources;
 (2)affirms the stewardship of ocean resources is vital to both present and future generations; and (3)commits to increasing the investment of Federal funds in scientific research and monitoring to better understand our changing oceans.
			